DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 6/10/2019.    Claims 1-20 have been examined and are currently pending. 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Acknowledgment is made of applicant's claim for a provisional application filed on 6/8/2018.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 7, 14,   reciting “the desirability of the images related to……”,      
Claim 2, 8, 15, citing “the desirability of the images related to….”,  
Claim 4, 10, 17, citing “the desirability of the external information related to….”,  
Claim 5, 12, 19, citing “the desirability of the images related to …..”,  

The term "desirability”, is relative terms, which renders the claim indefinite.  The term "desirability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


                                  Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

receiving from one or more sources images related to a plurality of features of housing offerings, said images being associated with other images related to features of housing offerings; 
presenting to a first user an initial prompt and based on response to that initial prompt, presenting a plurality of selectable images related to a first feature of housing offerings; 
receiving from the first user input regarding the desirability of the images related to the first feature of housing offerings; and iteratively: 
deriving, based on inputs regarding the desirability of the images related to one or more of the plurality of features of housing offerings, a hypothesis regarding a different feature of housing offerings; 
based at least in part on the hypothesis, presenting to the first user images related to the different feature of housing offerings; and 
receiving from the first user input regarding the desirability of the images related to the different feature of housing offerings.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (      advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, for example, deriving, based on inputs regarding the desirability of the images related to one or more of the plurality of features of housing offerings, a hypothesis regarding a different feature of housing offerings).


Further, Step 1-3, 5-6, of (“receiving….”, “presenting…”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving data/displaying/presenting/sending data.  

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. There are no additional element, for example, hardware processor of a machine) to actually perform all of the steps at all. The steps are mainly receiving data, and displaying/presenting data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, this judicial exception(s) is/are not integrated into a practical application.



Accordingly, the claim recites an abstract idea(s) as pointed out above. There are no hardware/machine/computing devices to actually perform the steps.  There are no additional element add something of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea. The steps are mainly receiving, and presenting/displaying data. Nothing in the claim element precludes the step from practically being performed in the mind, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. 

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 


information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, Fig. 3, [0050], indicate a general-purpose smartphone perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to Fig. 3, [0050], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed 

Dependent claim 2-6, is merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 2-6 is also non-statutory subject matter.

Independent claim 7 and 15:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 7 and product claim 15 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a processor, a computer readable medium) described in independent claim 7 and 14, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations (receiving data, presenting/displaying data) appear to be performed by a generic computing system/user device.  These components are merely recited at a high level of generality and/or are recited as performing generic computing functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than 

Dependent claims 8-13, and 15-20, are merely add further details of the abstract steps/elements recited in claim 7 and 14 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 8-13 and 15-20 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conwell et al. (hereinafter, Conwell, US 2014/0169686), in view of Roberts (US 2014/0316857).

As per claim 1, 7, 14, Conwell discloses a method, a system, and a non-transitory computer-readable medium, of reviewing housing choices, comprising the steps of: 
receiving from one or more sources images related to a plurality of features of housing offerings, said images being associated with other images related to features of housing offerings (Fig. 23, [0142, Consider, for example, an embodiment that takes an image of a house as input (or latitude/longitude), and returns the following sequences of images: (a) the houses for sale nearest in location to the input-imaged house; (b) the houses for sale nearest in price to the input-imaged house; and (c) the houses for sale nearest in features (e.g., bedrooms/baths) to the input-imaged house.  (The universe of houses displayed can be constrained, e.g., by zip-code, metropolitan area, school district, or other qualifier, 0320, Another example is a person shopping for a home.  She snaps a photo of the house.  The system refers the image both to a private database of MLS information, and a public database such as Google.  The system responds with a variety of options, including reviewing photos of the nearest houses offered for sale; reviewing photos of houses listed for sale that are closest in value to the pictured home, and within the same zip-code; reviewing photos of houses listed for sale that are most similar in features to the pictured home, and within the same zip-code; neighborhood and school information]); 
presenting to a first user an initial prompt and based on response to that initial prompt, presenting a plurality of selectable images related to a first feature of housing offerings ([0292, One additional action is to refine the just-detailed process by receiving user-related input, e.g., after the processing of the first set of Flickr images.  For example, the system identified "Rockefeller Center," "Prometheus," and "Skating rink" as relevant metadata to the user-snapped 

receiving from the first user input regarding the desirability of the images related to the first feature of housing offerings ([0142, Consider, for example, an embodiment that takes an image of a house as input (or latitude/longitude), and returns the following sequences of images: (a) the houses for sale nearest in location to the input-imaged house; (b) the houses for sale nearest in price to the input-imaged house; and (c) the houses for sale nearest in features (e.g., bedrooms/baths) to the input-imaged house.  (The universe of houses displayed can be constrained, e.g., by zip-code, metropolitan area, school district, or other qualifier, 0292, One additional action is to refine the just-detailed process by receiving user-related input, e.g., after the processing of the first set of Flickr images.  For example, the system identified "Rockefeller Center," "Prometheus," and "Skating rink" as relevant metadata to the user-snapped image.  The system may query the user as to which of these terms is most relevant (or least relevant) to his/her particular interest]); and 

However, Conwell does not explicitly disclose, 
iteratively: deriving, based on inputs regarding the desirability of the images related to one or more of the plurality of features of housing offerings, a hypothesis regarding a different feature of housing offerings; 
based at least in part on the hypothesis, presenting to the first user images related to the different feature of housing offerings; and
receiving from the first user input regarding the desirability of the images related to the different feature of housing offerings.
While Conwell teaches ([0294, Some of the database searches can be iterative/recursive.  For example, results from one database search can be combined with the original search inputs and used as inputs for a further search,             
Roberts teaches ([0020, The method may comprise the steps of receiving a plurality of 
first inputs regarding personal information of an internet user; receiving a plurality of second inputs regarding real estate criteria on desired real estate properties; calculating a cost to own for each individual property within a real estate data set; associating the cost to own to each individual property; calculating an affordability level of the internet user based on the first inputs; filtering the data set of real estate properties to only those 
properties that match the second inputs and the affordability level of the internet user; and presenting the filtered data set of real estate properties to the user through a website, 0039, Rental parity value is a calculated value of a real property based on the rental value of a similarly situated real property.  It is a calculated price of real property based on the assumption that the cost to own equals to the cost to rent.  Real properties within a particular region may sell at a premium 28 or at a discount 30 to rental parity value during a stable market period, 0065, The price at rental parity or rental parity price is the value of the property or market of a geographic region based on the assumption that cost to rent equals cost to own, claim 6, calculating an affordability level of the internet user based on the first inputs;  filtering the data set of real estate properties to 
      
Therefore, it would have been obvious for Roberts to modify the received housing image/photos teachings of Conwell by including hypothesis/assumptions derived from user input as common sense dictates this would correctly understand the user’s needs.                        This would be particularly reasonable for Roberts to implement, as techniques and procedures of using verbal and nonverbal actions intended to convey one's housing/property offerings desire/intent, are well-known in the art.


As per claim 2, 8, 15, Conwell further discloses,
presenting to a second user a second initial prompt and based on response to that second initial prompt, presenting a plurality of selectable images related to a second feature of housing offerings ([0321, The first user's picture, a moment later, is encountered by a system processing a second concert-goer's photo of the same event, from a different vantage.  The second user is shown the first user's photo as one of the system's responses to the second photo.                   0518, A second list may comprise words and/or phrases that are associated with a particular user (or a particular class of users).  The user may enter these words into such a list, or the device can compile the list during operation--determining which words are most commonly entered by the user]); 
receiving from the second user input regarding the desirability of the images related to the second feature of housing offerings ([0320, She snaps a photo of the house.  The system refers the image both to a private database of MLS information, and a public database such as Google.  The system responds with a variety of options, including reviewing photos of the nearest houses offered for sale; reviewing photos of houses listed for sale that are closest in value to the pictured home, and within the same zip-code; reviewing photos of houses listed for sale that are most similar in features to the pictured home, and within the same zip-code; neighborhood and school information, etc., 0292, One additional action is to refine the just-detailed process by receiving user-related input, e.g., after the processing of the first set of Flickr images.  For example, the system identified "Rockefeller Center," "Prometheus," and "Skating rink" as relevant metadata to the user-snapped image.  The system may query the user as to which of these terms is most relevant (or least relevant) to his/her particular interest]); and 

However, Conwell does not explicitly disclose,
iteratively: deriving, based on inputs regarding the desirability of the images related to one or more of the plurality of features of housing offerings, a hypothesis regarding a different feature of housing offerings; 
based at least in part on the hypothesis, presenting to the second user images related to the different feature of housing offerings; and 
receiving from the second user input regarding the desirability of the images related to the different feature of housing offerings.
While Conwell teaches ([0294, Some of the database searches can be iterative/recursive.  For example, results from one database search can be combined with the original search inputs and used as inputs for a further search,   Roberts teaches ([0020, The method may comprise the steps of receiving a plurality of 
first inputs regarding personal information of an internet user; receiving a plurality of second inputs regarding real estate criteria on desired real estate properties; calculating a cost to own for each individual property within a real estate data set; associating the cost to own to each individual property; calculating an affordability level of the internet user based on the first inputs; filtering the data set of real estate properties to only those 
properties that match the second inputs and the affordability level of the internet user; and presenting the filtered data set of real estate properties to the user through a website, 0039, Rental parity value is a calculated value of a real property based on the rental value of a similarly situated real property.  It is a calculated price of real property based on the assumption that the cost to own equals to the cost to rent.  Real properties within a particular region may sell at a premium 28 or at a discount 30 to rental parity value during a stable market period, 0065, The price at rental parity or rental parity price is the value of the property or market of a geographic region based on the assumption that cost to rent equals cost to own, claim 6, calculating an affordability level of the internet user based on the first inputs;  filtering the data set of real estate properties to only those properties that match the second inputs and the affordability level of the 
Therefore, it would have been obvious for Roberts to modify the received housing image/photos teachings of Conwell by including hypothesis/assumptions derived from user input as common sense dictates this would correctly understand the user’s needs.                        This would be particularly reasonable for Roberts to implement, as techniques and procedures of using verbal and nonverbal actions intended to convey one's housing/property offerings desire/intent, are well-known in the art.
             
As per claim 3, 9, 16, Conwell further discloses, further comprising transmitting to the second user information representative of the input of the first user ([0248, As before, similarity between the user's cell phone image and each image in the second set can be determined, 0321, The second user is shown the first user's photo as one of the system's responses to the second photo]).


As per claim 4, 10, 17, Conwell further discloses, further comprising 
presenting to one or more of the first user and the second user external information related to third feature of housing offerings (Fig. 23, [0142, Consider, for example, an embodiment that takes an image of a house as input (or latitude/longitude), and returns the following sequences of images: (a) the houses for sale nearest in location to the input-imaged house; (The universe of houses displayed can be constrained, e.g., by zip-code, metropolitan area, 
receiving from one or more of the first user and the second user input regarding the desirability of the external information related to the third feature of housing offerings (Fig. 23, [0142, Consider, for example, an embodiment that takes an image of a house as input (or latitude/longitude), and returns the following sequences of images: (a) the houses for sale nearest in location to the input-imaged house; (b) the houses for sale nearest in price to the input-imaged house; and (c) the houses for sale nearest in features (e.g., bedrooms/baths) to the input-imaged house.  (The universe of houses displayed can be constrained, e.g., by zip-code, metropolitan area, school district, or other qualifier, 0320, Another example is a person shopping for a home.  She snaps a photo of the house.  The system refers the image both to a private database of MLS information, and a public database such as Google.  The system responds with a variety of options, including reviewing photos of the nearest houses offered for sale; reviewing photos of houses listed for sale that are closest in value to the 


However, Conwell does not explicitly disclose,
iteratively: deriving, based on one or more of inputs regarding the external information related to features of housing offerings, a hypothesis regarding a different feature of housing offerings; 
based at least in part on the hypothesis, presenting to one or more of the first user and the second user external information related to housing offerings and images related to the different feature of housing offerings; and 
receiving from one or more of the first user and the second user input regarding the desirability of the external information related to housing offerings and images related to the different feature of housing offerings.

While Conwell teaches ([0294, Some of the database searches can be iterative/recursive.  For example, results from one database search can be combined with the original search inputs and used as inputs for a further search,   Roberts teaches ([0068, The cost ratio 24 and the price ratio 26 may be calculated for the current market for the same geographical region as applied to the geo filter 38.  This will allow a comparison of the current premium 18a, 28a or discount 20a, 30a to the historical norm calculated above to determine whether a particular geographical region is transacting 
individual property is located, 0111, The same basic calculations are performed on both market data and in the case of relative value, on individual properties.  When rating individual properties, the resale rating and rental rating is used from the area within 
which the property is located, 0020, The method may comprise the steps of receiving a plurality of first inputs regarding personal information of an internet user; receiving a plurality of second inputs regarding real estate criteria on desired real estate properties; calculating a cost to own for each individual property within a real estate data set; associating the cost to own to each individual property; calculating an affordability level of the internet user based on the first inputs; filtering the data set of real estate properties to only those properties that match the second inputs and the affordability level of the internet user; and presenting the filtered data set of real estate properties to the user through a website, 0039, Rental parity value is a calculated value of a real property based on the rental value of a similarly situated real property.  It is a calculated price of real property based on the assumption that the cost to own equals to the cost to rent.  Real properties within a particular region may sell at a premium 28 or at a discount 30 to rental parity value during a stable market period, 0065, The price at rental parity or rental parity price is the value of the property or market of a geographic region based on the assumption that cost to rent equals cost to own, claim 6, calculating an affordability level of the internet user based on the first inputs;  filtering the data set of real estate properties to only those properties that match the second inputs and the 
Therefore, it would have been obvious for Roberts to modify the received housing image/photos teachings of Conwell by including hypothesis/assumptions derived from user input as common sense dictates this would correctly understand the user’s needs.                        This would be particularly reasonable for Roberts to implement, as techniques and procedures of using verbal and nonverbal actions intended to convey one's housing/property offerings desire/intent, are well-known in the art.


As per claim 5, 12, 19, Conwell further discloses, however, Conwell does not explicitly disclose, 
wherein the iteratively deriving step further comprises deriving based on inputs from both the first user and the second user regarding the desirability of the images related to one or more of the plurality of features of housing offerings, a hypothesis regarding a different feature of housing offerings.

While Conwell teaches ([0294, Some of the database searches can be iterative/recursive.  For example, results from one database search can be combined with the original search inputs and used as inputs for a further search,   Roberts teaches ([0020, The method may comprise the steps of receiving a plurality of first inputs regarding personal information of an internet user; receiving a plurality of second inputs regarding real estate criteria on desired real estate properties; calculating a cost to own 
properties that match the second inputs and the affordability level of the internet user; and presenting the filtered data set of real estate properties to the user through a website, 0039, Rental parity value is a calculated value of a real property based on the rental value of a similarly situated real property.  It is a calculated price of real property based on the assumption that the cost to own equals to the cost to rent.  Real properties within a particular region may sell at a premium 28 or at a discount 30 to rental parity value during a stable market period, 0065, The price at rental parity or rental parity price is the value of the property or market of a geographic region based on the assumption that cost to rent equals cost to own, claim 6, calculating an affordability level of the internet user based on the first inputs;  filtering the data set of real estate properties to only those properties that match the second inputs and the affordability level of the internet user;  presenting the filtered data set of real estate properties to the user through a website]).
Therefore, it would have been obvious for Roberts to modify the received housing image/photos teachings of Conwell by including hypothesis/assumptions derived from user input as common sense dictates this would correctly understand the user’s needs.                        This would be particularly reasonable for Roberts to implement, as techniques and procedures of using verbal and nonverbal actions intended to convey one's housing/property offerings desire/intent, are well-known in the art.


As per claim 6, 13, 20, Conwell further discloses, wherein the different features of housing offerings comprise at least one of size of the house, style of the house, cost of the house, builder of the house, and location of the house ([0142, Consider, for example, an embodiment that takes an image of a house as input (or latitude/longitude), and returns the following sequences of images: (a) the houses for sale nearest in location to the input-imaged house; (b) the houses for sale nearest in price to the input-imaged house]).


As per claim 11, 18, Conwell further discloses, wherein external information comprises one or more of neighborhood demographics, location, and information related to schools, businesses, transportation, and attractions ([0142, Consider, for example, an embodiment that takes an image of a house as input (or latitude/longitude), and returns the following sequences of images: (a) the houses for sale nearest in location to the input-imaged house; (b) the houses for sale nearest in price to the input-imaged house; and (c) the houses for sale nearest in features (e.g., bedrooms/baths) to the input-imaged house.  (The universe of houses displayed can be constrained, e.g., by zip-code, metropolitan area, school district, or other qualifier]).




The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Movshovich (US 20150058051, sharing property platform),
Alini et al. (US Patent 9170715, mass visualization of real estate  properties), 
Swatzell (US 2010/0332300, Interactive Neighborhood Modeler with Related economy and game), 
Wickersham (US 2019/0304039, Interactive web-based processing of real estate transaction),
Rhoads et al. (US 20140080428, content processing, Fig. 43, [0572, 0586]),
Davis et al. (US 2012/0299700, controlling access to real estate properties, locked access). 


                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681